Citation Nr: 1015617	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for service-
connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1983 to November 
1988.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and a March 2006 rating decision of the VA RO in 
Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Board originally issued a decision on the Veteran's claim 
of entitlement to an evaluation higher than 20 percent for 
his service-connected right knee disabilities (the ligament 
tears) in August 2009 but remanded the issue to the RO via 
the AMC with instructions to forward the claim to VA's Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating.  In so doing, the Board noted that the 
Veteran's disability picture demonstrated BOTH marked 
interference with employment AND frequent hospitalizations.  
However, in denying the Veteran an extraschedular rating, the 
Director of the Compensation and Pension Service (or, it 
seems, his designee) did not expressly address employability 
or the impact of multiple hospitalizations.  
The Board also finds that this case must again be remanded 
for further development in order to ensure compliance with 
previous remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In the August 2009 remand, the Board 
instructed the AMC to issue the Veteran a supplemental 
statement of the case (SSOC) if any benefit on appeal was 
denied.  Not only did the AMC not issue the Veteran an SSOC, 
but there is also no indication that the Veteran was even 
notified that the Director of Compensation and Pension 
Service denied him an extraschedular rating.     

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
right knee disability pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  

2.  Please explicitly discuss the 
interference of the disability with 
employment and the impact of the Veteran's 
frequent hospitalizations in considering 
whether the application of the regular 
schedular standards is impractical.

3. Thereafter, if any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


